FILED
                             NOT FOR PUBLICATION                             MAR 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEE V. QUILLAR,                                   No. 09-17432

               Plaintiff - Appellant,             D.C. No. 2:06-cv-02394-FCD-
                                                  GGH
  v.

D. SHANKLAND; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       California state prisoner Lee V. Quillar appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of

various constitutional rights, including his right of access to the courts. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Navarro v. Block, 250

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 729, 731 (9th Cir. 2001). We may affirm on any ground supported by the

record. Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir. 1996). We affirm in part,

reverse in part, and remand.

      The district court properly dismissed Quillar’s procedural due process claim

because Quillar alleged no facts showing that the conditions of his confinement in

administrative segregation imposed an “atypical and significant hardship on [him]

in relation to the ordinary incidents of prison life.” Sandin v. Connor, 515 U.S.
472, 484 (1995).

      We affirm the dismissal of Quillar’s Eighth Amendment claim because

Quillar did not allege a deprivation that denied “the minimal civilized measure of

life’s necessities” to form the basis of an Eighth Amendment violation. Johnson v.

Lewis, 217 F.3d 726, 731 (9th Cir. 2000) (citation and internal quotation marks

omitted).

      The district court concluded that Quillar failed to state a claim against

defendant Shankland for denial of access to the courts. However, Quillar alleged

that Shankland confiscated his legal documents, which caused Quillar to miss the

deadline for filing a writ of certiorari to the U.S. Supreme Court concerning his

criminal conviction. Liberally construed, the third amended complaint states a

claim for relief. See Hebbe v. Pliler, 627 F.3d 338, 342-43 (9th Cir. 2010) (pro se


                                          2                                       09-17432
prisoner stated a claim for denial of access to the courts where he was denied

access to the prison law library, which prevented him from filing a brief in support

of his criminal appeal).

      Quillar’s remaining contentions are unpersuasive.

      We do not address issues raised for the first time on appeal. See Foti v. City

of Menlo Park, 146 F.3d 629, 638 (9th Cir. 1998).

      We deny Quillar’s request for judicial notice.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                      09-17432